Case 2:18-cv-07599-WBV-DMD Document 57 Filed 07/18/19 Page 1 of 2

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

ALEXIS WARREN & * CIVIL ACTION NO.: 18-7599
JAMES KELLY * c/w 18-7616

VERSUS * JUDGE: VITTER
ROSSTRANS AND SERVICES, d/b/a ILC =

LOGISTICS, GARY BRAIN AND *

BERKSHIRE HATHAWAY HOMESTATE * MAGISTRATE: DOUGLAS
INSURANCE COMPANY *

re ate ate ate ate ate ate ale ate ate ate abe ale ate ate ale ale ate ate ate ale ate ate ale ale ale abe ale ale ate ate ate ale ale ate ale ale ale ale ale ale ale ale ale ale ale ale alo alo ate ale ale ate ale ale ale alo ale ate ate ole ale he he eh he ah he tat

PLAINTIFFS PAULA WASHINGTON, BYRON CHARLES AND KEVISHA
WASHINGTON REQUEST FOR ORAL ARGUMENT

Pursuant to Local Rule 78.1 Plaintiffs Paula Washington, Byron Charles and Kevisha
Washington respectfully request oral argument on Defendants Brian Gary, Ross Trans and
Services LLC d/b/a ILC Logistics and Berkshire Hathaway Homestate Insurance Company’s
Motion to Dismiss Pursuant to Rule 41(B).

Local Rule 78.1 further provides that “oral argument will be permitted in such cases
without further order of the court, unless the court advises the parties, as soon as practicable, that
the request for oral argument is denied.”

WHEREFORE, Plaintiff respectfully request that the Court permit oral argument on

Defendants Motion to Dismiss Pursuant to Rule 41(B).
Case 2:18-cv-07599-WBV-DMD Document 57 Filed 07/18/19 Page 2 of 2

Respectfully submitted:

QUINN ALSTERBERG, LLC

s:// Justin E. Alsterberg
JULIE QUINN (#21923)

JUSTIN E. ALSTERBERG (#31015)
855 Baronne Street

New Orleans, Louisiana 70113
Telephone: (504) 522-5607
Facsimile: (504) 302-9360

CERTIFICATE OF SERVICE

[hereby certify that I have on this 17" day of July, 2019, I filed a copy of the instant
pleading with the Court’s CMECF system, which will serve a copy on all counsel of record.

s:// Justin E. Alsterberg
